*620OPINION.
GREen:
The facts in this proceeding are almost identical with those in the Appeal of the Dallas Brass & Copper Co., 3 B. T. A. 856. There we held that the filing of a tentative return similar to that filed by the petitioner in this proceeding did not constitute the filing of a return within the provisions of section 239 of the Revenue Act of 1918, which in part reads as follows:
That every corporation subject to taxation under this title and every personal service corporation shall make a return, stating specifically the items of its gross income and the deductions and credits allowed by this title. The return shall be sworn to by the president, vice president, or other principal officer and by the treasurer or assistant treasurer.
In the opinion in that appeal we said:
The return required by the statute is a document prepared in such manner as to set forth the information called for in the above quotation from section 289 of the Revenue Act of 1918. The form filed by the taxpayer on March 12, 1919, contained none of the information required by section 239, above quoted. We must, therefore, treat this tentative return only as a request for an extension of time within which to file the return, accompanied by a statement that the taxpayer complied with the Commissioner’s requirements of making a payment of one-fourth of the amount of tax estimated to be due, and that this taxpayer, having availed itself of the extension offered by the Commissioner to it and all other taxpayers in similar circumstances, can not now with any degree of propriety, claim that the simple form used by it, containing none of the information required by the statute, was a return which could start the running of the statute of limitations.
The time within which the assessment of income and profits taxes for the year 1919 must be made, or the deficiency letter mailed, is prescribed in paragraph (a) (2) and paragraph (b) of section 271 of the Revenue Act of 1924. These paragraphs are as follows:
Sec. 277. (a) * * *
(2) The amount of income, excess-profits, and -war-profits taxes imposed by the Act entitled “An Act to provide revenue, equalize duties, and encourage the industries of the United States, and for other purposes,” approved August 5, 1909, the Act entitled “An Act to reduce tariff duties and to provide revenue for the Government, and for other purposes,” approved October 3, 1913, the Revenue Act of 1916, the Revenue Act of 1917, the Revenue Act of 1918, and by any such Act as amended, shall be assessed within five years after the return was filed, and no proceeding in court for the collection of such taxes shall be begun after the expiration of such period.
‡ ⅜ * * * * *
(b) The period within wh'eh an assessment is required to be made by subdivision (a) of this section in respect of any deficiency shall be extended (1) by 60 days if a notice of such deficiency has been mailed to the taxpayer under subdivision (a) of section 274 and no appeal has been filed with the Board of Tax Appeals, or, (2) if an appeal has been filed, then by the number of days between the date of the mailing of such notice and the date of the final decision by the Board.
*621The true return required by law was tiled by this petitioner on May 15, 1920; the deficiency letter was mailed on April 30, 1925, which is within the five-year period prescribed by the quoted portions of section 277 of the Revenue Act of 1924, and we therefore hold that the period of limitations prescribed in such section has not expired.

Judgment will be entered for the Commissioner.